      Case 1:20-cr-00653-RA Document 60 Filed 06/09/21 Page 1 of 1




ALBERT Y. DAYAN                      80-02 Kew Gardens Rd.,# 902, Kew Gardens, N.Y. 11415
      Attorney at Law                       Tel: (718) 268-9400:   Fax: (718) 268-9404



VIA: ECF

                                            June 7, 2021

                                                                   Application granted.
The Honorable Ronnie Abrams
                                                                   SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                           _________________________
                                                                   Ronnie Abrams, U.S.D.J.
       Re:    United States v. Artur Sattarov, et. al.             June 8, 2021
              Criminal Docket No. S2 20-Cr-00653 (RA)

Dear Judge Abrams:

       I am the attorney for Artur Sattarov in the above referenced case and respectfully
submit this letter to Your Honor on behalf of the defendant.

        Mr. Sattarov was released on bail on August 13, 2020, among conditions secured
by $100,000: bond, strict pretrial supervision, surrender of his travel documents and
travel restrictions to Southern and Eastern Districts of New York.

       Your Honor, with no objection from the Government and Pretrial Services, Mr.
Sattarov is kindly asking the Court’s permission to modify his bail conditions to allow
him to travel to Miami, Florida for a week’s vacation with three family members, leaving
New York on Thursday, June 10 and returning on Tuesday, June 15, 2021. Mr. Sattarov
will make sure he is back in New York on the specified date.

       Thank you Your Honor.

                                            Respectfully submitted,


                                            _______/s/___________
                                            Albert Y. Dayan
                                            Attorney at Law

cc.    AUSA Cecilia Vogel
       AUSA Nathan Rehn
       USPO Shawn Bostic
